Citation Nr: 9904430	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-42 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of typhus, 
dysentery, and hepatic jaundice.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel









INTRODUCTION

The veteran had active military service from July 1949 to 
August 1970.  His DD 214 for the period August 1966 to August 
1970 shows active service of over 21 years.  His entrance 
examination is dated in July 1949.  

This appeal arose from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Reno, Nevada Regional 
Office (RO).  The RO denied the veteran's claims for 
entitlement to service connection residuals of typhus, 
dysentery, and hepatic jaundice.  Service connection is in 
effect for hematuria and albuminuria with renal failure, 
varicose veins of the right lower extremity and malaria.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The representative at the Board has raised the issues of 
entitlement to increased evaluations for varicose veins of 
the right lower extremity and hematuria and albuminuria with 
renal failure.  These issues have neither been procedurally 
prepared nor certified for appellate review and are referred 
to the RO for initial consideration.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDING OF FACT

The claim for entitlement to service connection for typhus, 
dysentery, and hepatic jaundice is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.



CONCLUSION OF LAW

The claim for entitlement to service connection for typhus, 
dysentery, and hepatic jaundice is not well grounded. 
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records were reviewed.  It was noted on 
enlistment in July 1949 that the veteran had been observed 
for appendicitis in February 1949.  No other pertinent 
abnormality was noted.  

The veteran had treatment for malaria in service in 1951.  He 
was admitted for hospitalization in July 1951.  There was 
vomiting, fever, back pain, and headache.  The spleen was 
palpable and tender.  He reported a history of smallpox.  He 
also reported a history of fever of undetermined origin in 
1946.  Glomerulonephritis was diagnosed during the 
hospitalization.  He was readmitted in September 1951 for 
evaluation of glomerulonephritis.  There was no organ 
enlargement.  He was discharged in October 1951.  

In February 1956 the veteran was hospitalized for 
gastroenteritis.  An impression of possible acute 
appendicitis was also made.  He reported abdominal pain, 
nausea, vomiting, and watery bowel movements.  He denied a 
history of gastrointestinal disease, dysentery, jaundice, 
rheumatic fever, or genitourinary diseases.  He reported no 
parasites except for a history of malaria in 1951.  The 
spleen and liver were not palpable.  A stool specimen showed 
no ova or parasites.  

In October 1959 the veteran reported sweats and chills.  
Examination was negative and a malaria smear was taken.  The 
impression was fever of undetermined origin.  

The veteran was observed and was found to be asymptomatic.  
Lab results were within normal limits.  He continued to 
complain of fever, malaise, ache, and irritation of the 
throat but improved after a few days and was returned to 
duty.  On a July 1960 examination report there was no 
pertinent abnormality noted.  

In 1961 the veteran was treated for tonsillitis with 
myalgias.  He had flu-like symptoms for almost a month.  
Separation/reenlistment examination in June 1962 showed no 
pertinent abnormalities.  

An examination in June 1965 was notable only for varicose 
veins of the right leg.  The veteran was treated for stomach 
pain, diarrhea and cramping in March 1966.  The impression 
was early gastroenteritis.  There was no organ enlargement.  
In a record from April 1967 the relevant medical history 
included malaria in 1951 in Korea and in 1960 in Panama, and 
dysentery associated with malaria in 1951.  In May 1969 an 
examination was notable only for an enlarged right calf with 
varicosities.  By history the veteran had malaria in 1950, 
recurrent painful swelling of the right lower extremity since 
1966, and recurrent microscopic hematuria, of undetermined 
etiology.  

No residuals of dysentery or other disease was noted on the 
veteran's retirement examination in March 1970.  There was no 
abnormality of the organs.  There was no indication of 
residuals of dysentery, typhus, or hepatic jaundice.  

A VA examination was provided in October 1970.  The veteran 
reported swelling of the right leg, a kidney condition and 
malaria.  He stated that he would have recurrent intermittent 
bouts of chills occurring every two to three months and 
lasting for one half hour to one hour.  There was no history 
of typhus, dysentery or hepatic jaundice and there was no 
finding of residuals of these.  On examination he was well 
developed and nourished.  He did not appear cyanotic or 
dyspneic at rest.  There was no evidence of anemia.  The 
abdomen was soft and the liver and spleen were not palpable.  
Lab tests were taken including a malaria smear, which was 
negative.  

Another VA examination was provided in 1988.  The veteran 
reported residuals of malaria but none were found.  He 
reported hematuria/albuminuria, deep venous thrombosis, 
malaria and ongoing night sweats.  There was no history of 
typhus, dysentery or hepatic jaundice and there was no 
finding of residuals of these.  The examiner found no 
evidence of recurrent malaria.  

Treatment records and examination reports from the 1980s and 
1990s were reviewed.  These showed no evidence of residuals 
of dysentery, typhus, or hepatic jaundice.  The veteran 
received treatment for gastrointestinal bleeding in 1986, but 
the etiology of the bleeding was not determined and there was 
no opinion or even speculation of a relationship to the 
veteran's service.  In May 1988 he reported a history of 
malaria and dysentery.  There was no history of typhus, or 
hepatic jaundice.  The examiner diagnosed only a history of 
malaria.  There were no identified residuals of dysentery, 
typhus or hepatic jaundice.  In April 1996 he gave a history 
of typhoid fever, malaria and dysentery in service in around 
1950.  However, no findings or opinions were rendered that 
the veteran had residuals of typhoid, dysentery or hepatic 
jaundice.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence. Determinations as to service connection 
will be based on review of the entire evidence of record, 
with due consideration to the policy of VA to administer the 
law under a broad and liberal interpretation consistent with 
the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).   The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The veteran contended in his substantive appeal that leg and 
kidney diseases were residuals of typhus, dysentery, and 
yellow jaundice.  As noted above, service connection is in 
effect for a disorder of the right lower extremity rated as 
varicose veins, a kidney disorder rated as renal failure with 
hematuria and albuminuria, and malaria.  

The Board's review of the evidentiary record shows some 
evidence of dysentery in service associated with malaria.  
There was no evidence of typhus or of hepatic jaundice.  The 
evidentiary record also does not reveal that the veteran has 
identified residuals of typhus, dysentery, and hepatic 
jaundice.  It must be emphasized that existence of a present 
disabling condition is a prerequisite of a service connection 
claim.  Brammer.  

The veteran did report to medical providers that he had 
diseases in service including typhoid fever, malaria and 
dysentery, but no provider offered any opinion that there 
were residuals of those diseases.   A restatement of medical 
history by a medical examiner unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence."  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

In the absence of medical evidence of a current disabling 
condition and of a nexus to service, the veteran's claim is 
predicated on his own lay opinion.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, his lay opinion is an insufficient basis 
upon which to find his claim well grounded.  Espiritu.  
Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, his claim for 
service connection for typhus, dysentery, and hepatic 
jaundice must be denied as not well grounded.

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and he 
has not indicated the existence of any post service medical 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for residuals of typhus, 
dysentery, and hepatic jaundice, the doctrine of reasonable 
doubt has no application in his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of typhus, 
dysentery, and hepatic jaundice, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

